Opinion by
Me. Chief Justice Paxson,
This was an action in the court below to recover the amount of loss sustained under a fire insurance policy. Upon the trial below, the plaintiff offered the policy in evidence, which, upon objection, was excluded by the court. The ground for this ruling was that the policy was in the name of Henry Diffenbaugh, while the suit was brought in the name of Emma M. Diffenbaugh, his wife. In other words, the husband insured the property in his own name, while the insurable interest and title thereto was in his wife. The learned judge also declined to permit the plaintiff to prove by her husband that he was acting as her agent when he made the application for the insurance with the agents of defendant company. There was no offer to show that when the company wrote the policy they were informed of the fact that the property belonged to the wife.
The plaintiff relies upon Harris v. York Mutual Insurance Company, 50 Pa. 349; Story on Agency, and some other authorities, to sustain her position that where an insurance is effected by an agent, he may insure in his own name, or in the *274name and for the benefit of his principal. Story does certainly lay down this doctrine, and we are not now disputing it. All that Harris v. The Insurance Company decided was that a tenant by the curtesy, has an insurable interest in the real estate of his wife. It is true, the language of Woodward, C. J., is broader than the point decided. In the case in hand, however, the policy contains a clause which takes it out of the line of cases cited by the appellant. The clause is as follows: “This entire policy shall be void .... if the interest of the insured be not truly stated herein.” This clause is not without force. Its meaning is apparent. Its object is to enable the insurance company to know who it is insuring. It might be entirely willing to insure the property of A. and yet refuse to insure the property of B. upon any terms. As there was no pretence that when Henry Diffenbaugh insured this property in his own name, he informed the company that the property belonged to his wife, we are of opinion the latter cannot recover, and that she was properly nonsuited.
It is true, that equity will reform a written contract in a case of fraud, accident or mistake. There was no evidence, however, before the court, by which this contract could have been reformed, nor was there any offer made to reform it.
Judgment affirmed.